ALLOWABILITY NOTICE
Claims 1, 6-8, 12-15 and 20-24 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 6-8, 12-15 and 20-24 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Chadwick (US-20030115219-A1), Finlow-Bates et al. (US-20190132138-A1), Tahara et al. (US-6834083-B1), Chan et al. (US-20190207759-A1), Kaddoura (US-10616324-B1), Harradine et al. (US-20020146232-A1), Wilkinson (US-7336681-B1), Barinov et al. (US-20170331635-A1), Manning (US-20160191243-A1), Blake (US-20180115538-A1), Assenmacher (US-20190171849-A1), Wright et al. (US-20190043048-A1), IEEE ("IEEE Standard for Data Format for Blockchain Systems," in IEEE Std 2418.2-2020 , vol., no., pp.1-32, 23 Dec. 2020, doi: 10.1109/IEEESTD.2020.9303503), Siddique et al. ("Smart Verification System for Media File Using Blockchain," 2022 International Conference on Applied Artificial Intelligence and Computing (ICAAIC), 2022, pp. 1417-1424, doi: 10.1109/ICAAIC53929.2022.9792875) and Rehman et al. ("Blockchain-Based Approach for Proving the Source of Digital Media," 2020 3rd International Conference on Computing, Mathematics and Engineering Technologies (iCoMET), 2020, pp. 1-6, doi: 10.1109/iCoMET48670.2020.9073820), do not alone or in combination teach the recited features of independent claims 1, 8 and 15. For example, the invention requires the hash digests are formed in a particular order taken from one of a group consisting of display order of I, P, B frames, stored order of I, P, B frames and the I frame order only. Furthermore, these digest are stored in SDTI-CP of a MXF file which is all stored in the blockchain. These features along with the other recited features of independent claims 1, 8 and 15 and its claims make the claimed inventions allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        August 18, 2022